 WHITIN MACHINE WORKS279Accordingly, we find that all production and maintenance em-ployees at the Employer's South Mill No. 2 and North Mill No. 1,Terre Haute, Indiana, including truck drivers and temporary straw-stackers, but excluding inspectors, watchmen, storekeepers, office jani-tor, office clerical employees, and all guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]WHITINMACHINE WORKSandUNITED STEELWORKERSOF AMERICA,CIO.Case No. 1-CA-09. July 21, 1952Decisionand OrderOn December 28, 1951, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of Section 8 (a) (1) and (3) ofthe Act, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices.Thereafter, the Respondent filed exceptions to the IntermediateReport and a supporting brief.,'The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the Trial Examiner's findings,conclu-sions,and recommendations. 19OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations'The Respondent's request for oral argumentis herebydenied,as the record and briefadequately present the issues and positionsof theparties.nPursuant to the provisions of Section 3 (b) ofthe Act, the Boardhas delegated itspowers in connection with this case to a three-member panel[ChairmanHerzog and Mem-bers Houston and Murdock].The Trial Examiner's recommendation of dismissal of the allegations of the complaintwith respect to Cahill's discharge,as well as his recommendation of a limited cease anddesist order, are hereby adopted in the absence of exceptionsby the GeneralCounsel.100 NLRB No. 52. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard hereby orders that the Respondent, Whitin Machine Works,Whitinsville, Massachusetts, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,CIO, or in any other labor organization of its employees, by discrimi-natorily discharging or refusing to reinstate any of its employees orin any other manner discriminating in regard to their hire or tenureof employment, or any term or condition of employment.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist United Steelworkers ofAmerica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Raymond M. Tancrell immediate and full reinstate-dice to his seniority or other rights or privileges.(b)Make whole Raymond Tancrell, in the manner set forth in"The Remedy" section of the Intermediate Report, for any loss ofpay he may have suffered as a result of the discrimination againsthim.(c)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social security paymentrecords, time cards, personnel records and reports, and other recordsnecessary to determine the amount of back pay due and the right ofreinstatement under the terms of this Order.(d)Post in its offices and place of business at Whitinsville, Massa-chusetts, copies of the notice attached as Appendix to the IntermediateReport.4Copies of said notice, to be furnished by the Regional Di-rector for the First Region, shall, after being duly signed by Re-spondent's representative, be posted by the Respondent immediatelyupon receipt thereof, and maintained by it for at least sixty (60) con-secutive days thereafter in conspicuous places, including all places' This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner"in the caption thereof,the words"A Decision and Order."In the eventthat this Order is enforced by a decree of a United States Court of Appeals,there shall besubstituted for the words"Pursuant to a Decision and Order"the words"Pursuant to aDecree of the United States Court of Appeals, Enforcing an Order." WHITIN MACHINE WORKS281where notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.Ir:IS''FURTHER ORDERED that the complaint, except with respect tothe discharge of Raymond M. Tancrell, be, and it hereby is, dismissed.Intermediate ReportSTATEMENT OF TILE CASEUpon an amended charge filed by the United Steelworkers of America, CIO,hereinafter called the Union, the General Counsel of the National Labor Re-lations Board, by the Regional Director for the First Region (Boston, Massa-chusetts), issued a complaint dated July 27, 1951, against Whitin Machine Workshereinafter called Respondent, alleging that the latter had engaged and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1), (3) and Section 2 (6) and (7) of the National Labor Re-lations Act, as amended, 61 Stat. 136, 29 U. S. C., Supp. I, Sec 141,et aeq.,hereigiifter referred to as the Act.With respect to the unfair labor practices, the complaint alleged, in substance,that on or about April 18, 1951, and on or about April 26, 1951, Respondentdischarged Raymond M. Tancrell and Ethel Cahill, respectively, for the reasonthat they joined or assisted the Union or engaged in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection ofRespondent's employees.The complaint also alleged that on or about April15, 1951, Respondent interrogated its employees concerning their union andconcerted activities.By its answer duly, filed, Respondent denied the commission of any unfairlabor practices but admitted that it had discharged Tancrell on or about April18, 1951.The answer specifically pleaded that Tancrell was a supervisoryemployee of Respondent and that Mrs. Cahill had voluntarily resigned on orabout April 20, 1951.Pursuant to notice, a hearing was held at Whitinsville, Massachusetts, onand between September 5-11, 1951, before the undersigned Trial Examiner.The General Counsel, Respondent, and the Union were represented by counsel.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence pertaining to the issues was, accorded all parties. Sincethe close of the hearing, briefs have been received from the General Counseland Respondent and have been duly considered.-Upon the entire record in the case, I make the following :FINDINGS OF FACT1.THE BUSINESSAND ACTIVITIES OF RESPONDENTWhita(,nMachine: Works is a Massachusetts corporation engaged at Whitins-ville,Massachusetts, in the manufacture, sale, and distribution of textile ma-chinery.It annually purchases raw materials, consisting principally of steel,iron, and other metals, having a value in excess of $250,000, of which approxi-mately 90 percent is shipped to Respondent at Whitinsville, Massachusetts, from 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoints outside the Commonwealth of Massachusetts. Its annual sales exceed$250,000 in value, of which more than 90 percent is shipped to customers locatedoutside the Commonwealth of Massachusetts. It was conceded and I find thatRespondent is engaged in commerce within the meaning of the Act.II.TIIE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, CIO, is a labor organization within'the mean-ing of Section 2 (5) of the Act.III.TIIE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of eventsRespondent is one of the largest textile machinery manufacturers in the coun-try and, at the time of the hearing, engaged the services of approximately 5,600employees.Of this number, about 3,200 production and maintenance employeeswere represented for collective bargaining purposes by the United Steelworkersof America, and approximately 50 by the Patternmakers Association.The mat-ters with which we are here specifically concerned, however, involve only em-ployees in Respondent's accounting department which normally employs ap-proximately 150 persons, supervisory and clerical.In February 1951,' a number of employees in the accounting department, in-cluding Raymond Tancrell, signed and presented a petition to management re-questing an increase in pay and asked that they be placed on a regular salaryrather than the existing hourly rate basis.Shortly thereafter, Tancrell was toldby Garcelon, his immediate supervisor, that Max Thompson, Respondent's con-troller in charge of the entire accounting department, was "very much disap-pointed" in Tancrell because he had signed the foregoing petition and "as far asMr. Thompson was concerned, [Tancrell] was all done."The petition bringing no immediate results, a number of the employees, earlyinMarch, determined to seek admission to and the aid of the Union. Tancrellobtained 175 application cards for such union membership, personally dis-tributed approximately 50 to that many individuals and received 30-40 signedapplications.The remaining 125 cards he delivered in quantities of 10 to 20to those who assisted him in the drive.The fact that he was engaged in suchorganizational work "came out" in a conversation he had shortly thereafterwith Garcelon.On March 21 Thompson caused a memorandum to be distributed among theemployees in that department informing them that following the petition afore-mentioned, he "had recommended increases for some individuals" and that"topmanagement . . . is giving . . . very sympathetic consideration . . . tothe question of salary pay vs: hourly pay."The memorandum expressed will-ingnessby Thompson to personally discuss the wage problem with any of theemployees in the department.Tancrell sought and obtained an interview withThompson on March 22, during the course of which Tancrell questioned Thomp-son about the remark attributed to the latter by Garcelon that so far as Thompsonwas concerned, Tancrell was "done."Thompson replied that "he was dis-appointed because [Tancrell] signed the petition because he was an assistantsupervisor; . . . that [Tancrell] lacked character to stand on his own two feetto get what he wanted, but rather saw the labor organization to- attain [his]aims ;that [Tancrell] was 5,000 miles away in [his] thinking and attitude towardthe Company."Tancrell stated "that the Union in the shop had attained more1All references to dates herein are to the year 1951,unless otherwise noted. WHITIN MACHINE WORKS283for [the production] employees in the last year than the office employees hadever attained."Thompson replied "that if [Tancrell] was not satisfied with[his] position at Whitin Machine Works, then the best thing for [him] to dowas to go seek a position elsewhere." 2On April 12, Tancrell, who was employed in the statement section of theaccounting department, met Ethel Cahill, a clerk-stenographer in the methodsdepartment, and asked her to secure for him a list of the names and addressesof the persons in her department.When she inquired as to the purpose forhis request, he told her that it was a personal reason. She persisted, however,and he then told her it was to be usedas a mailinglist by the Union.Mrs.Cahill agreedto securethe list and prepared a document on which she typed"Please sign your name and address." She presented it to a number of em-ployees, asked them to sign it, and in several instances requested that they passiton to others for thesamepurpose.When some of the employees asked herwhy, or for whom, the list was being circulated, she gave varying answers.Frank DeHass was told that the list was for the payroll department; William P.Boyd, Edward C. McNamee, Joseph Smolinski, and Albert Charbonneau weretold it was for office records ; Alfred Arterton, that it was for "some office in-formation"; Edward H. Newbegin that it was wanted by the office ; JenniePalek that it was for office or personnel use.When William Neulieb inquiredabout its purpose, Mrs. Cahill pointed over her shoulder in the direction of theoffices occupied by supervisory personnel and management and said : "Theywant it in there." She told Avis Hawkins that Tancrell was going to send"some informationto the Union" and Mary E. Anderson that it might be "forthe office or . . . for the Union" and that the list was being circulated forTancrell8After securing 47 names and addresses, she turned the list over toTancrell on the following day, Friday, April 13.Mrs. Cahill was ill on Monday,April 16, and never reportedagain forwork at the office.On April 16, Francis Mateer, Mrs. Cahill's supervisor in the methods depart-ment, inquired of George B. Estes, industrial engineer in charge of that entiredepartment, whether the latter had requested or authorized the list which hadbeencirculated in his department the previous Thursday and Friday.Nothaving done so, and being unable to contact Mrs. Cahill, Estes, on April 16 andApril 17, interviewed a large number of employees in his department concerning _the circulation of the list.From them he learned that Mrs. Cahill had madethe representation as to its purpose, found above.He contacted Thompsonand ascertained that neither he nor his assistant supervisor, Garcelon, had au-thorized the circulation of the list.From Mrs. Anderson and Mrs Hawkins heascertained, and satisfied himself, that the list "was connected in some mannerwith union work" and that it was Tancrell "who asked [Mrs. Cahill] to getthe list."Estes reported to Thompson that a "fraud" had been perpetrated onthe men inthe methods department and that Tancrell was "the fellow in backof the list ... and themannerin which it had been passed out to the people."2Thompson'sversion of the conversationdid not differ substantially from that ofTancrell,quoted inthe text.According to Thompson, he made no reference to a "labororganization," but merely objected to Tancrell's participation, as a supervisor,in "groupactivity."l8The findings concerning the circulation of the list are made on the creditedtestimony of the persons named inthe text,other thanMrs. Cahill.She testified ondirect examination that in response to inquiries concerningthe purpose of thelist she onlystatedthat she "didnot know."On cross-examination,however,she admitted she mighthave told Boyd that somebody in the office wanted the list. I find it incredible to believethat Mrs. Cahill,and those whom she asked to circulate the list, would have secured the47 signaturesthat werefinallyobtainedif shehad feigned ignoranceas to the use to bemade thereof.I 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 18, Thompson called Tancrell to his office and, withoutquestioninghim as to his connection with the list circulated in the methods department, toldhim "that he had made an error ... in hiring him [on January 10, 19471....that he showed no talent as a supervisor and . . . that [he] had to let himgo."Tancrell asked Thompson whether he "discharge[d] all employees who donot have supervisory ability" and Thompson replied that he did not, "onlysupervisors."He then instructed Garcelon to escort Tancrell out of the plant.On April 19 Mrs. Cahill returned to the plant and wentto the office ofMrs. Hutcheson, the women's employment director, for the purposeof securinga leave of absence due to illness. She was directed to go tothe office of FrankN. Stone, Respondent's personnel director, where she was questionedby Stoneconcerning her activity in circulating the list.She stated she did not knowwhy it was circulated but admitted it was not for companypurposes.Stonetold her that her fellow employees were incensed with her over the falsereasonsassigned for obtaining the list, that he did not believe it expedient to allowher to return to the department to work, and suggested thatshe resign.Sheagreed that "the atmosphere was not pleasant" but did not respond tothe sug-gestion thatshe resign.Stone then told her to considerherself suspended andthat she would subsequently hear from him. She left the office- immediatelythereafter.On the following day, Mrs. Hutcheson called at Mrs. Cahill's home with thepersonalbelongings that the latter had left at the office, and a prepared type-written resignation which she asked her to sign.AccordingtoMrs.Cahill'sown testimony, Mrs. Hutcheson merely asked if she cared to sign it and put no"pressure" on her.She thought about the matter for a fewminutes andsigned the resignation.The illness which prompted her to goto the office onApril 19 for the purpose of securing a leave of absence persisted to the time ofthe hearing, at which latter time she was still unable to work.B. Concluding Findings1.Tancrell's dischargeThe evidence establishes conclusively that Tancrell's connecttonowith thecirculation of the list for the Union was the precipitating 'causefor- his dis-charge'Regardless of any impropriety or "fraud" that may have characterizedMrs. Cahill's conductin securingthe names and addresses on the list,Tancrell'sactivity in securing the information had for its purpose the grantof assistanceto the Union and was therefore an activity protected by Section 7 of the Act.'There is not a scintilla of evidence that Tancrell participated with or promptedMrs. Cahill to make the misrepresentations in which she indulged.Neitherwhen Tancrell and Mrs. Cahill were discharged, nor at any other time, were theyquestioned as to the means and methods which Mrs. Cahill was instructed byTancrell to employ in securing the list.' Indeed, the record discloses that Tan-crell gave her no instructions at all as to the manner in which thelistwas tobe obtained.For all that was apparent to management, Tancrell might well4 Thompson admittedthat it "accelerated" the discharge.4(' in pertinentpart,the sectionreads as follows : "Employees shall have the right toself-organization, to form, Join,or assist labor organizations...and to engagein otherconcerted activities for thepurposeof collectivebargainingor othermutual aid orprotection . . ."e Thompson categorically denied he asked Tancrellwhat instructionhe had given Mrs.Cahill.He wasnot "interested in Mr.Tancrell's . . . explanations."He drew an "in-ference"onlythatTancrell had a part in the deception. WHITIN MACHINE WORKS285have instructed Mrs. Cahill to secure the list without indulging in any impro-priety.And, because the record establishes conclusively that managemententered no objection to numerous other solicitations and activities by employeesduring the work period and not related to their work, I can only come to theconclusion that Respondent deemed it sufficient ground to discharge Tancrellon April 18 because he had caused Mrs. Cahill to circulate the list for unionpurposes!Respondent, however, contends that Tancrell was discharged for valid causeand that, in any event, be was a supervisor and therefore not entitled to theprotection of the Act. I find no merit in either contention.The only reason assigned by Thompson when he discharged Tancrell, ac-cording to the former's own testimony, was that he "showed no talent as asupervisor." 8Why that fact should have resulted in Tancrell's precipitate dis-charge on April 18, 1951, was not satisfactorily explained.Garcelon, Tancrell'simmediate supervisor and the man whom Thompson expected Tancrell wouldultimately succeed as supervisor, was a younger man and Thompson "had noreason to believe that he would leave his position soon." Thompson testified thatsince,the'sunoner of 1948he felt that Tancrell was not showing any progress indevelopment as a supervisor, but admitted that heneverspoke directly to himabout it.Nor did Thompson discuss the discharge with Garcelon prior to makingit effective, and though Garcelon had daily and constant contact with Tancrell,and was his immediate supervisor, he was not called as a witness!Notwithstanding Tancrell's alleged shortcomings, his salary was increasedfrom 85 cents an hour in January 1947 to the time of his discharge as follows :March 31,1947--------------------------------------------------- $0.95May 19, 1947---------------------------------------------------- 1.00September 29,1947------------------------------------------------ 1.10June 7, 1948----------------------------------------------------- 1.20May 1,1050------------------------------------------------------ 1.30November 20, 1950----------------------------------------------- 1.40While five of these raises were general increases, the raise of May 1, 1950, from.$1.2O to,$1.30, was a,merit increase approved by Thompson at Garcelon's request.This, notwithstanding that Thompson had allegedly made up his mind in October1949 that Tancrell was not supervisory material and did not have "the ability tohandle the fob." Though Thompson testified vaguely about certain "misconduct,"and "leakage of confidential material and trade secrets" as partof his total caseagainst Tancrell, no credible testimony establishing such conduct was offered.Not only did Thompson admit that he had no proof to support these accusationsbut, accordingto his own testimony, when he interviewed Tancell toward theend of March 1951, following the petition for an increase in salary, the onlycomplaint he voiced was Tancrell's resort to "group activity." wThe latter's'On April 17 Estes told Thompson that the list "probably was for union purposes."On that day Thompson's course seemed "obvious ... [to him] immediately."And in its brief, Respondent likewise states that "the actual cause of Tancrell's dis-charge on April 18, 1951, was his failure to measure up to the standards and qualificationsof one holding a supervisory position."that, if produced, it would have exposed facts unfavorable to the party.N. L. R. B. v.Remington-Rand, Inc., 94F. 2d 862 (C. A.2) ; N. L. R. B. v. Ohio CalciumCo., 133 F. 2d721 (C. A. 6) ; 2 Wigmore Evidence, (3rd Ed.) Sec 285. Respondent's Exhibit 4, itsOrganization Chart," dated August 1951, still shows Garcelon as supervisor.m Thompson's criticism of Tancrell's connection with the petition was based on thelatter's alleged status as a supervisor, a status which it is hereafter found Tancrell did notpossess.Itwas shortly after that activity, however, that Garcelon Informed Tancrellthat "as far as Mr. Thompson was concerned, [Tancrell] was all done." 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony that Thompson then told him that, other than his "attitude, . . . hehad been satisfied with [his] work," was undenied.11According to Thompson, he had become so dissatisfied with Tancrell's progressas an assistantsupervisor by October 1949 that he came to the "realization, uponreflection, . . . after adding up all things, that he couldn't trust him for thejob and that [he] -knew, as ofthen,he would either have to improve or be re-placed."The record compels the conclusion, however, that Thompson in May1950 must have satisfied himself that Tancrellhadimproved, for he then ap-proved a merit increase of 10 cents an hour. And when Thompson was askedto specifywhat occurred after October 1949 to make effective his determinationthat Tancrell was incompetent to hold his position, he pointed only to an inci-dent in 1950, the more exact time of which he was unable to fix, when Tancrell"rubbed" his face against that of one or more girls in the office. Though Thomp-son observed the incident "with [his] own eyes," it could not have been consid-ered by him to be a serious impropriety, for no testimony was offered that hecriticized or even spoke to Tancrell about it. Other than that, Respondent offeredno testimony of misconduct by Tancrell until he was discharged on April 18,1951.Notwithstanding the finding just made, Thompson testified that in December1950 he"finally andfully determined"that Tancrell should be replaced.Whenasked what then caused himto arriveat that determination, he testified asfollows :A.Well, I'd say re-valuation of the position that I was in, faced by aman that wasn'tmeasuring up, and finally making my decisionas to whatI was going to do about it. In other words I just brought it to a head inmy own thoughts.Q.What brought it to a head?A. I brought it toa headwith my own thoughts on the matter.It was in December 1950, according to Thompson's testimony, that he com-menced, and continued until Tancrell was discharged, to give personalinstruc-tions to Shaw during "odd moments" so that the latter could replace Tancrelland that he, Thompson, made use of the following 5 monthsto train Shaw assuch replacement.During this entire period, however, Tancrellwas not ap-prised or madeawareof the fact that Shaw was being trained to replace him,nor was Shawcalled asa witness to testify as to what training he required" 'When Thompson hired Tancrellas anallbgedassistantsupervisor in 1947, thelatter was installed in that position without any training whatsoever and ap-parently without the slightest knowledge of the operations of any of the divisionsof the accounting department.Why Shaw, who was already an experienced andapparently satisfactory assistant supervisor in the budget section of the account-ing department, could not have assumed Tancrell's position in 1949, or inDecember 1950, when Thompson had not only definitelymade up his mindthat Tancrell should be replaced, but was allegedly "suspected" of responsibility"The only other specific complaint concerning Tancrell was Estes'criticism and reportto Thompson,3 or 4 months prior to April 1951, that he had discovered Tancrell eatinghis lunch during a rest period while resting his feet on a desk and reading a newspaper.Estes,who had no jurisdiction over Tancrell,reported this to Thompson as unbecomingconduct.Though Tancrell had never before been criticized for such conduct, he abstainedtherefrom thereafter..While Estes had observed other employees similarly, he could notrecall ever reporting any other person.And though he drew a distinction between thepropriety and impropriety of such conduct depending on the offender's status as supervisoror employee,he did not know Tancrell's status at the time.ss See footnote 9,supra.Respondent's Exhibit 4 shows Shaw as assistant supervisorof statements in August 1951. WHIT1N- MACHINE- WORKS287for leakage of "confidential material and trade secrets," was not satisfactorilyexplained.On the entire record I am unable to credit Thompson's testimonythat he fully determined in December 1950, or at any time thereafter until April17, 1951, " to discharge Tancrell, or that he commenced training Shaw as a re-placement in December 1950.In sum, therefore, if Tancrell's termination was effectuated for the reasonsnow urged by Respondent, no satisfactory explanation was offered why it wasnot made effective earlier when all the alleged causes upon which Respondentnow relies came into existence.Apparently not any one, or even the aggregate,of Tancrell's alleged shortcomings were deemed sufficient cause for discharge. Itwas only after Garcelon was apprised of Tancrell's organization work in behalfof tie Union and when Thompson satisfied himself that Tancrell was responsiblefor the circulation of the list in behalf of the Union, that he was summarily dis-charged inthe middleof a pay period.-Nor is it without significance that Tancrell's discharge was discussed withJ. V. Bolton, Sr., president of the corporation, during a conference attended byBolton, Thompson, and Stone at about the time of Tancrell's discharge.Accord-ing to Stone, "Mr. Thompson merely reported that he felt obligated to let Mr.Tancrell go.He indicated that he was very much dissatisfied with [Tancrell's]services, that he was not acting as a supervisor should and felt that he shouldbe dismissed." I find it difficult to believe that the routine dismissal of analleged assistant supervisor, earning $1.40 per hour in a division employing apermanent complement of only 4 persons, should be discussed with the presidentof a corporation employing approximately 5,600 people if the only reason fordiscussing the discharge was as testified by Stone."In any event, and even if it be assumed that on April 18 some justifiableground for Tancrell's discharge existed, it would constitute no defense unless itwas themovingcause.Wells, Inc. v. N. L. R. B.,162 F. 2d (C. A. 9);N. L. R. B.v.Electric City DyeingCo., 178 F. 2d 980, 983 (C. A. 3).Here, I am convincedthat Tancrell would not have been discharged on April 18 were it not for hisconnection with the circulation of the list for the Union. Indeed, Thompsonadmitted that it "accelerated" the discharge" "Accordingly, it is immaterialthat [Tancrell's shortcomings] may have been an added consideration whichmay have contributed to the Respondent's decision to discharge [him]."Supreme Bedding c Furniture Co., Inc.,93 NLRB 1616, footnote 17 and casescited therein.Similarly if it be assumed, as Respondent urges the record has established,that it was not motivated by union animus in discharging Tancrell, would thatfactor alter the conclusion that Respondent violated the Act in dischargingTancrell for the assistance he granted the Union, or because he had engaged inother concerted activities protected by the statute.The right to engage inconcerted and union activities guaranted in Section 7 of the Act, when exercisedwithin legal bounds, does not depend upon the subjective frame of mind of theemployer.Any other condition would make illusory the rights expressly guar-anteed by the Act.Once it is established, as it has been here, "that an employee'sstatutorily protected rights have been trenched upon by his discharge, it isisThompson testified he made up his mind to discharge Tancrell on April 17, but decidedto "sleepon it" overnight.i' Stone was not certainwho brought up the subject of Tanerell at the conference withBolton.He testified it "may have been" Bolton, who might "have . . . been informed ofMr. Tancrell and the situationas tohim," and that he (Stone) "had occasion to discussit with him."25 In itsbrief, Respondent similarly concedes that "Tancrell's participation in the circula-tion of the list . . . merelyaccelerated [his] discharge by perhaps a few weeks." 288DECISIONS OF NATIONALLABOR RELATIONS BOARDimmaterial to a finding that the law has been violated that the discharge wasnot motivated by union hostility or ill intentions."Cyril De Cordova & Bro.,91NLRB 1121.'o Indeed, under such circumstances, neither the Board nor thecourts may "inquire into [the employer's] motives." f7I further find that Tancrell was an "employee" and entitled to the protectionof the Act, and not a "supervisor" as pleaded by Respondent.Certainly, neither-because he was'designated as an assistant supervisor on Respondent's records, northe fact that he may have been told when he was first hired that he was to bean assistant supervisor, is relief foreclosed herein.Determination of statusunder the Act is based, not on titles bestowed by an employer, but on "the actualduties and functions of the persons alleged to be supervisors, taking into accountall relevant factors, including such matters as type of work done, responsibilityexercised and . . . the relative number of employees and supervisors."Silver-wood's,92 NLRB 1114.Tancrell was employed in Respondent's statement division, one of the smallestof six or seven divisions in the accounting department. Its entire staff con-sisted of Garcelon as supervisor, Tancrell, and two female clerks.The pro-cedures and practices of the division were prescribed by an Ernst & Ernstaccounting manual, and Tancrell's work, as well as that of the two femaleclerks, was, for the most part, routine.What specific instructions he and thegirls received were generally given by Garcelon, although on occasion they camefrom Thompson.During Garcelon's absence from the division during the work-day, while he was ill or on vacation, and during a 2-month period in 1948 whenhe was engaged on a project not connected with his division, Tancrell was incharge.While Thompson testified that all "supervisory personnel in the depart-ment generally," in which category he included Tancrell,18 had authority tohire, fire, and transfer personnel, no testimony was offered that he was ever toldthat he had such authority. On the other hand, Thompson corroborated Tan-crell's testimony that the latter had never exercised such authority or madeany recommendations in that field. Indeed, the evidence is undisputed thathe was never consulted on the hiring or disciplining of any employees in hisdivision.Though Tancrell on occasions gave instructions to the two clerks,he merely did so as a conduit for Thompson or Garcelon, and while he occasionallyassisted these girls when they required help, this assistance was only of thetype that any more experienced employee would give to a junior employee.Noram I persuaded that the work of the two female clerks, neither one of whomwas called to testify, was so difficult or technical as to require a supervisor foreach of them.On all of the testimony I find that Tancrell was a mere employee and that theoccasional and sporadic exercise of supervisory duties during Garcelon's absence,is not sufficient to establish his status as a supervisor within the meaning of theAct.Diamond Bros. Company,96 NLRB 1420;Ball Brothers Company, Inc.,96 NLRB 265;Republic Steel Corporation,94 NLRB 1294;Quincy Steel CastingsCo., Inc.,93 NLRB No. 174;Automatic Electric Co.,78 NLRB 1057.On the entire record I conclude, and find, that Respondent discharged Tancrellon April 18, 1951, because he had engaged in activities protected by the Act, and1e See alsoN. L. R. B.v. Le Tourneau Company,324 U. S. 793;American ShuffleboardCo.v.N. L. R. B.,190 F. 2d 898(C. A. 8) ; Republic Aviation Corp. v. N. L.R. B., 142 F. 2d193, affd. 324 U. S. 793;N. L. R. B. v. Gluck Brewing Co.,144 F. 2d 847, 853 (C. A. 8) ;The Office Towel Supply Co.,Incorporated,97NLRB 449.17N. L. R. B.v. GluckBrewing Co.,supra.11Also included in this group was one Gendron, an alleged assistant supervisor of budget,who, though he held that title, was occupied solely in feeding documents to a microfilmcamera. WfIITIN MACHINE WORKS289that by such discharge, Respondent violated Section 8 (a) (3) thereof.By thatdischarge Respondent also interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed them in Section 7 of the Act and therebyviolated Section 8 (a) (1) thereof.2.The alleged unlawful discharge of Mrs. CahillTwo issues are presented by this phase of the case, first, did Mrs. Cahillvoluntarily resign as alleged by Respondent, or was she discharged as pleadedby the General Counsel, and second, if she was discharged, was that terminationeffectuated because she had engaged in activities protected by the Act.While the evidence is undisputed, and it is accordingly found, that Mrs.Cahill executed a written resignation at her home on April 20, and that Mrs.Huheson exerted no "pressure" on her at the time, those facts are not determi-native of the first issue. It is only if the foregoing findings were to be con-sidered in isolation that such a disposition could be made.The record, however,discloses other undisputed facts occurring on andpriorto April 20, facts in-extricably interwoven with the actual termination and which must be con-sidered before final resolution of the issue can be made. Thus, and withoutregard as to the reason therefor, the record is conclusive that Respondent onApril 19 was desirous of terminating Mrs. Cahill's services. Stone himselftestified that he "suggested" to her on that day that she resign 19Not receivinga favorable reply, he then told her to consider herself suspended and that shewould subsequently hear from him. The message which she was told to expectand the next event which sheds light on the issue, was the appearance of thewomen's employment director within 24 hours, at the home of Mrs. Cahill, withanother demand for her resignation and the delivery of her personal belongings.I do not perceive how the sum total of the events just found can lead to anyother conclusion than that Mrs. Cahill was to consider herself discharged.Theadditional signed resignation perhaps enabled Respondent to so characterizethe termination on its records, but in legal contemplation it was a nullity-Mrs.Cahill had already been discharged.No other significance can be attached tothe delivery of her personal belongings accompanied by the repeated demandsfor her resignation.The disposition I have made of the signed resignation was dictated in sub-stantial part by the impression made upon me by Mrs. Cahill as a witness.Advanced in years, her bearing and demeanor at the hearing disclosed her tobe of an extremely timid nature. I am convinced that she recognized Stone'sdetermination to discharge her and realized that if she did not sign the resigna-tion her employment record would be marred by her immediate discharge. Asshe herself expressed it, though she "wasn't going to [sign] it as first," shethen concluded : "Well, what's the use, I might as well." I find that Respondentdischarged Mrs. Cahill on April 20.The second question posed by Mrs. Cahill's discharge is whether it was im-posed because she had participated in activities protected by the Act. Therecord is conclusive that the only union or concerted activity in which she par-ticipated was the circulation of the list at Tancrell's request.She had nevermade application to join the Union and, so far as the record discloses, was nototherwise active or interested in its affairs.Nevertheless, the actual circula-tion of the list was an act of assistance to the Union and, if properly exercised,was an activity protected by Section 7 of the Act. If, therefore, Mrs. Cahill's1014s. Cahill testified Stone told her that if she did not sign the resignation, he wouldhave to fire her. 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDservices were terminated because she had been so engaged, her discharge wouldbe violative of Section 8 (a) (3) of the Act.Respondent, however, contends that her employment was terminated becauseof the deception under which she circulated the list and the effect that deceptionhad on those who had been deceived. In support of that defense, Frank DeHaas,Wm. P. Boyd, Wm. Neulieb, Alfred Arterton, Edward C. McNamee, Everett -New-begin, Joseph Smolinski, and Paul Wheeler, all of whom signed the list, testifiedconvincingly as to their strong resentment against the manner in which theirsignatures were obtained.All of them also testified that they were either un-with their dictation or other work which they would normally assign to her.-'In approaching a solution of the problem, I am not unmindful that in theadministration of the Act, the Board must constantly make certain that thefreedom to, engage in protected activities be not defeated by subterfuge or,unsubstantial matters screening reality.On the other hand, the Board must,,with equal zeal, protect the rights of an employer to discharge his employeesfor any valid cause, or indeed without cause, so long as the termination is notbrought about because the employee has engaged in an activity protected bythe statute." The Act imposes no duty on an employer to retain the services ofan employee who has lied to him about an activity carried on during workinghours on the employer's premises, or who has so conducted herself as to becomepersona non gratato her fellow workers.N. L. R. B. v. Wytheville Knitting Mills,175 F. 2d 238 (C. A. 3). And in arriving at a resolution of the issue presentlyposed, it must be remembered that the burden of proof rests on the GeneralCounsel to establish by a preponderance of the evidence that Mrs. Cahill wasdischarged because she had been of assistance to the Union. If the scales areevenly balanced between such proof and that offered in support of Respondent'scontention, the allegation of discriminatory discharge has not been sustained andmust be dismissed.Applying the foregoing principles, I find that the General Counsel hasnot sustained the burden resting on him as above described.On the contrary,the entire record and my observation "of the witnesses convinces me, and Iaccordingly find, that Mrs. Cahill was discharged because of the deception shepracticed on management and her fellow employees, and the latter's resultantrefusal or reluctance to have her do any further work for them. The testi-mony and demeanor of the group of eight witnesses named in the second preced-ing paragraph convince me that their resentment was genuinely motivated bythe deception that had been practiced on them, and not otherwise.Nor am Iconvinced that the testimony of Mrs. Cahill, Estes, Stone, or any other witness,standing alone or collectively, establishes other than that Mrs. Cahill was dis-charged because she had lied to management concerning what she had toldprospective signers of the list, and because of the deception she had practicedon her fellow employees together with the consequent mistrust engendered intheir minds.And, though a suspicion of illegal discrimination may be arousedbecause the deception of which she has been found guilty was connected with aprotected activity, the entire record does not convince me that Mrs. Cahill was20 Though the recorddisclosesthat, to the time of Mrs. Cahill's discharge, only Neuliea,Arterton, and Newbegin told Estes of their objection to the assignment of further workto Mrs. Cahill,a failureof proof in this respect as to the remainder is without controllingsignificance.u AssociatedPress v. N. L. R. B.,301 U. S. 103. WHITIN MACHINE WORKS291discharged because she had been of assistance to the Union 2'Accordingly, itwill be recommended that the allegations of the complaint charging that Re-spondent discharged Mrs. Cahill in violation of Section 8 (a) (3) of the Actbe dismissed.3. Interrogation of employeesThe General Counsel contends that by questioning its employees whether "theyhad signedthe list and if [they] knew the purpose for which the list was circu-lated,"Respondent interfered with the rights of employees to engage in concertedactivities in violation of Section 8 (a) (1) of the Act. I do not agree. Inasmuchas the circulation of the list took place during working hours on company prop-erty,and wasrepresented by Mrs. Cahill as being requested by management,Respondenthad a right to investigate the facts and determine whether any of itsemployeeswere guilty of a breach of trust;' or deception. I, therefore, find thatRespondentdid not violate the Act by interrogating its employees for the purposejustdescribed.Pure Oil Company, 75NLRB 539;Association of Motion PicturesProducers, Inc.,79 NLRB 466, 496. Nor do I find any credible evidence estab-lishingthat Respondent "on or about April 15, 1951, [otherwise] interrogated itsemployees concerningtheir union and concerted activities" as alleged in the com-lilaint.I will, therefore, recommend that that entire allegation be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices affectingcommerce, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Having found that Respondent has discriminated in regard to the hire andtenure of employment of Raymond M. Tancrell, I will recommend that, in orderto effectuate the purposes and policies of the Act, Respondent offer him immediateand full reinstatement to his former or to a substantially equivalent position,without prejudice to his seniority and other rights and privileges. It will alsobe recommended that Respondent make Tancrell whole for any loss of pay hemay have suffered by reason of Respondent's discrimination against him, by pay-ment to him of a sum of money equal to the amount he would normally haveInEven ifit be assumed,arguendo,that the dischargewas imposedbecause Mrs. Cahillhad been of assistanceto theUnion,a serious questionwould arise as to whetheror not herdeception in connectionwith that activity deprived her of the protection which Section 7of the Act otherwise provides.The guarantees found in that section are not absoluteCf.N. L.it.B. v. Fansteel MetallurgicalCorporation,306 U. S. 240;ScullinSteel Company,65 NLRB 1294,1317,enfd.in 161 F.2d 143(C.A.8) ; JeffersonStandard BroadcastingCompany,94 NLRB 1507. See alsoAmerican ShuffleboardCo., 92 NLRB 1272, enfd. 190F. 2d 898(C. A.3), andWestinghouse ElectricCorporation,Ansonia Plant,77 NLRB 1058,enforcement denied onothergrounds,179 F. 2d 507 (C. A. 6). In both of the latter cases,while the Board foundthe employees involved to have been discriminatorily dischargednotwithstandingthat theyhad falselyreportedto fellow employees statements mode bymanagementat conferences between the two groups, the Board pointedout intheShuffle-board case thatthe statements were not "deliberatelyor maliciously false," and in theWestinghousecase that there wasno "deliberate intentionto falsify."In the case of Mrs.Cahill,no such finding could be made.23Mrs. Cahill had on earlieroccasionscirculatedsimilar lists the circulationof whichhad, however, been authorized or approved by management22,7260--53-vol. 100--20 292DECISIONSOF NATIONAL LABOR RELATIONS BOARDearned as wages from the date of his discharge, to the date of Respondent's offerof reinstatement, less his net earnings during that period" Loss of pay shall becomputed on the basis of each separate calendar quarter or portion thereof duringthe period from the Respondent's discriminatory action to the date of a properoffer of reinstatement.The quarterly periods, herein called quarters,, shall-beginwith the first, day of January, April, July, and October. 'Loss oft pay shalt bedetermined by deducting from the sum equal to that which Tancrell would nor-mally have earned for each such quarter or portion thereof, his net earnings, ifany, in other employment during that period. Earnings in one particular quartershall have no effect upon the back-pay liability for any other quarter. It willalso be recommended that Respondent,upon reasonable request,make availableto the Board and its agents all payroll and other records pertinent to an analysisof the amounts due as back pay.,,Since I have found that Respondent did not discharge Ethel Cahill'becapseshe had engaged in any activity protected by the Act, and that it did not on orabout April 15, 1951, interrogate its employees in violation of Section 8 (a) (1)of the Act, it will be recommended that the allegations of the complaint per-taining to both these matters be dismissed.Though a discriminatory discharge for engaging in union activities is oneof the most serious violations of the Act and has frequently been regarded by theBoard as sufficient to justify a broad cease and desist order, I am not "per-suaded, upon this record, that Respondent has demonstrated a general intentto defeat self-organization and an attitude of opposition to the purposes of theAct.[I am] particularly mindful in this regard of the Respondent's past amica-ble relations with [the Union] and the fact that [it] had been dealing with theUnion [as representative of over 3,000 of its production and maintenance em-ployees] under a collective bargaining agreement.Under all the circumstancesI believe that the policies of the Act will be adequately effectuated by orderingthe Respondent to cease and desist from the unfair labor practices found andfrom any like or related conduct."Leadbetter Logging d LumberCo., 89 NLRB576.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following :CONCLUSIONS oB' LAw1.United Steelworkers of America, CIO, is a labor organization within themeaning of the Act.2.By discriminating in regard to the hire and tenure of employment of Ray-mond M. Tancrell, Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employeesin the ex-ercise of the rights guaranteed in Section 7 of the Act, Respondent has engagedand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Respondent did not violate Section 8 (a) (3) of the Act by dischargingEthel Cahill.6.Respondent did not violate Section 8 (a) (1) of the Act by interrogating itsemployees on or about April 15, 1951, as alleged in the complaint.[Recommendations omitted from publication in this volume:]u SeeCrossett LumberCo., 8 NLRB 440.21F. W. WoolworthCompany,90NLRB 289. SCRIPPS-HOWARD RADIO, INC.293AppendixNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in UNITED STEELWORKERS OF AMERICA,CIO, or in any other labor organization of our employees, by discharging orrefusing to reinstate any of our employees or discriminating in any othermanner in regard to their hire or tenure of employment or any term orcondition of their employment.WE WILL NOT in any like manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor,Organizations, to join or assist UNITED STEELWOIttIcERS OF AMERICA, CIO,ors any other labor organization, or to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, orto refrain from any or all of such activities, except to the extent that suchrightmay be affected by an agreement requiring membership in a labororganization as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Raymond M. Tancrell immediate and full reinstatementto his former or substantially equivalent position without prejudice to anyseniority or other rights and privileges previously enjoyed, and make himwhole for any loss of pay suffered as a result of the discrimination.All our employees are free to become or remain, or to refrain from becomingor remaining, members in good standing of the above-named union or any otherlabor organization except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the National Labor RelationsAct.WHITIN MACHINE WORKS,Employer.Dated------------------------------By-----------------------------------(Representative)(Title)This notice must remain posted 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.SCRIPPS-HOWARD RADIO,INC.andTELEVISIONAUTHORITY,PETITIONER."CaseNo. 8-RC-1510. July 21,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Carroll Martin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed."The American Federation of Radio Artists intervened in this case and joined with thePetitioner in seeking an election.The interventionisbased ontheir proposed mergerinto one organization, to be called American Federation of Television and Radio Artists,which was to become effective on or about July1, 1952.100 NLRB No. 53.